UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
THE CITY OF NEW YORK AND
THE STATE OF CALIFORNIA,                                          NOTICE OF MOTION TO
                                                                  CORRECT AND SUPPLEMENT
                                   Plaintiffs,

-against-

UNITED STATES POSTAL SERVICE                                      Civil Action No. 1:19-cv-05934
AND MEGAN BRENNAN, in her
official capacity as Postmaster General,

                                    Defendants.
------------------------------------------------------X


PLEASE TAKE NOTICE that Lesya Nikole Kinnamon was incorrectly added as a counsel of
record for plaintiff, The City of New York, in the above captioned action. She hereby asks this
Court to correct the record and reflect Lesya Nikole Kinnamon, Deputy Attorney General, as a
counsel of record for plaintiff, The State of California, in this case. The undersigned requests that
her name be added to the mailing list maintained by the Clerk in the within case and that all
notices given or required to be given be served upon her at the office, e-mail address and
telephone number set forth below.


Dated: Sacramento, California                       LESYA N. KINNAMON
       November 15, 2019                            Deputy Attorney General
                                                    California Department of Justice
                                                    1300 I Street, Suite 125
                                                    Sacramento, CA 95814
                                                    Lesya.Kinnamon@doj.ca.gov
                                                    (916) 210-6093

                                                    By:    __________s/____________
                                                              Lesya N. Kinnamon
